  8:20-cv-00301-BCB-MDN Doc # 44 Filed: 03/01/21 Page 1 of 2 - Page ID # 318




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SAMANTHA BUCHANAN, and STEVEN
BUCHANAN,
                                                                        8:20-CV-301
                        Plaintiffs,

        vs.                                                 MEMORANDUM AND ORDER

MORTON SULLIVAN,

                        Defendant.


       This matter is before the Court on the parties’ Joint Motion for Entry of Consent Decree

(Filing 43). Defendants ask the Court to adopt, sign, and enter the parties’ proposed Consent

Decree (Filing 43).

       “Consent decrees should: spring from—and serve to resolve—a dispute within the court’s

subject-matter jurisdiction; come within the general scope of the case from the pleadings; and,

further the objectives of the law on which the complaint was based.” E.E.O.C. v. Prod.

Fabricators, Inc., 666 F.3d 1170, 1172 (8th Cir. 2012) (citing Local No. 93, Int’l Ass’n of

Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525, 106 S. Ct. 3063, 92 L. Ed.

2d 405 (1986)). “When reviewing a proposed consent decree, the trial court is to review the

settlement for fairness, reasonableness, and adequacy.” Id. (quoting United States v. Metro. St.

Louis Sewer Dist. (MSD), 952 F.2d 1040, 1044 (8th Cir. 1992)).

       Here, the Court has reviewed the proposed Consent Decree (Filing 43) and finds the

Consent Decree to be fair, reasonable, and adequate in its resolution of the allegations raised in the

Complaint (Filing 1). Thus,

       IT IS ORDERED:

       1. The parties Joint Motion for Settlement (Filing 43) is granted;

                                                  1
8:20-cv-00301-BCB-MDN Doc # 44 Filed: 03/01/21 Page 2 of 2 - Page ID # 319




   2. The Consent Decree, constituting a final judgment for the purposes of Fed. R. Civ. P.

      54 and 58, will be separately entered on this date; and

   3. The Court shall retain jurisdiction of this matter to enforce the terms of the Consent

      Decree until the terms of the Consent Decree are fulfilled.


   Dated this 1st day of March, 2021.

                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                           2
